Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 9-13, 19, 23 and 25-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication US 2015/0067154 to Ly et al. (hereinafter Ly).

 	 As to claims 1, 9, 19  and 23, Ly discloses a method performed by a first communication device (Ly; Fig.7:706, 708), for identifying at  least one second communication device (Ly; Fig.7: 702, 704), each second communication device providing a respective semantic representation (Ly; Fig.4: IoT event object 400), which first communication device and a number of second communication devices operate in a communications network (Ly; Fig.14A: 12; [0119] The device 30 can execute or include logical entities such as IoT event Management 1204, Iot Event Object 400, IoT Event Definition 402, Control handler 406, Notification Handler 404 and logical entities to produce the user interfaces shown in FIGS. 11A and 11B), the method comprising:   
 	deciding a target semantic representation (Ly; [0036]; an IoT Event Object 400 is generated that may be targeted to IoT devices and gateways);  
 values may be provided to form the definition and [0040] For operators, arithmetic, logical, custom functions, or semantic keywords may be used.  Thresholds may be any of the operand types described above as well as numerals, strings, and other complex types.  Some non-limiting example event expressions are listed below:) 
 	 sending to one or more network devices in the communications network (Ly; [0022]; [0029]), a request for any one or more second communication devices out of the number of second communication devices (Ly; [0036] A Notification Handler 404 may support sending a request or command; [0056]; Once an event triggers, processing may be passed to a Notification Handler 404 that may determine how a notification should be processed; [0061]; As such, an IoT Event Object 400 may be tailored to particular devices or device types based on the device's or device type's capabilities) providing a semantic representation having a semantic distance below the decided threshold (Ly; [0073]; Rather than providing the raw sensor readings to the LWM2M Server and requiring the application to process them all, an IoT Event Object may be created to only provide a notification whenever the room is hot);  and 
 	receiving from any of the one or more network devices, a message identifying at least one second communication device providing a semantic representation according to the request  (Ly; [0066]; In step 4 of FIG. 7, after some time, Device2 704 may provide a notification of an update to its resource)

 	As to claims 2, 10,  25 and 30, the rejection of claim 1 as listed above is incorporated herein. In addition Ly discloses wherein the one or more network devices in the communications network comprise any one or more out of: 
 	a network node being accessible to a directory comprising information about the one or more second communication devices and their respective semantic representation (Ly; Fig.5), and the 
 	number of second communication devices (Ly; Fig.5)

	As to claims 3, 13, 26 and 33, the rejection of claim 1 as listed above is incorporated herein. In addition Ly discloses wherein the target semantic representation is related to any one out of: 
 	the first communication device (Ly; [0036]), and 
 	a specified ideal communication device (Ly; [0036])

 	As to claims 4 and 37, the rejection of claim 1 as listed above is incorporated herein. In addition Ly discloses further comprising: configuring the identified at least one second communication device to perform a task using the semantic representation according to the request (Ly; [0036]).

 	As to claims 11 and 31, the rejection of claim 9 as listed above is incorporated herein. In addition Ly discloses wherein the network device in the communications network is represented by one of the number of second communication devices and wherein the request is received from the first communication device in any one out of: a broadcast and a multicast  (Ly; [0112]

	As to claims 12 and 32, the rejection of claim 9 as listed above is incorporated herein. In addition Ly discloses further comprising: registering in a network node, a semantic representation 

	As to claim 29, the rejection of claim 19 as listed above is incorporated herein. In addition Ly discloses wherein the received message identifying the at least one second communication device comprises receiving a message from each of the at least one second communication device providing a semantic representation according to the request  (Ly; [0003]; [0036]; [0065])

Examiner’s Note
 	Other references in the record discloses that the sematic representation can be reconfigured and that devices can be configured 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478